Citation Nr: 1735380	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  99-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES
 
1.  Entitlement to service connection for left hip psoriatic arthritis.
 
2. Entitlement to service connection for right hip psoriatic arthritis.
 
3.  Entitlement to service connection for left tarsal tunnel syndrome with peripheral nerve entrapment.
 
4.  Entitlement to service connection for right tarsal tunnel syndrome with peripheral nerve entrapment.

5.  What evaluation is warranted for left ankle equinus from November 15, 1999 to May 4, 2009?
 
6.  What evaluation is warranted for left ankle equinus from May 5, 2009?
 
7  What evaluation is warranted for right ankle equinus from November 15, 1999 to May 4, 2009?
 
8.  What evaluation is warranted for right ankle equinus from May 5, 2009?
 
9. What evaluation is warranted for thoracolumbar spine strain associated with psoriatic arthritis from June 16, 1998 to November 28, 2011?
 
10. What evaluation is warranted for thoracolumbar spine strain associated with psoriatic arthritis from November 29, 2011?
 
11.  What evaluation is warranted for cervical spine strain associated with psoriatic arthritis from June 16, 1998 to November 28, 2011?
 
12.  What evaluation is warranted for cervical spine strain associated with psoriatic arthritis from November 29, 2011?
 
13.  What evaluation is warranted for left shoulder psoriatic arthritis from June 16, 1998?
 
14.  What evaluation is warranted for right shoulder psoriatic arthritis from June 16, 1998?
 
15.  What evaluation is warranted for left foot psoriatic arthritis affecting metatarsophalangeal joints from June 16, 1998?
 
16.  What evaluation is warranted for right foot psoriatic arthritis affecting metatarsophalangeal joints from June 16, 1998?
 
17.  Entitlement to an increased rating for left foot plantar fasciitis with hallux valgus deformity, currently as rated 10 percent disabling.
 
18.  What evaluation is warranted for left elbow psoriatic arthritis from June 16, 1998?
 
19.  What evaluation is warranted for right elbow psoriatic arthritis from June 16, 1998?
 
20.  Entitlement to an increased rating for left wrist psoriatic arthritis, currently rated as 10 percent disabling.
 
21.  Entitlement to an increased rating for right wrist psoriatic arthritis, currently rated as 10 percent disabling.
 

REPRESENTATION
 
Appellant represented by:  Peter J. Sebekos, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1987 to November 1991.
 
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
In April 2000, May 2005, and September 2012, the Veteran testified at Board hearings before the undersigned.  In April 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO.  Transcripts of each hearing are of record.  In March 2013, these issues were remanded by the Board for additional development.
 
In a May 2017 rating decision, entitlement to service connection for an auto-immune deficiency disorder and bilateral lower extremity anterior compartment syndrome was granted.  This is considered a full grant of the benefits sought, and the issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
In a March 2013 decision, the Board found that the Veteran had submitted new and material evidence within one year of the December 2002 rating decision, and it remained pending.  As the December 2002 decision related to all manifestations of psoriatic arthritis, the Veteran's claims of entitlement to service connection for shoulder, feet, elbow, and cervical and thoracic spine disorders have been pending since the June 1998 claim.  As such, they were assigned an effective date for service connection of June 16, 1998.  Because the Veteran has since appealed the initial ratings assigned for these issues, the Board has recharacterized the relevant issues above to reflect the effective date of June 16, 1998.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Supplemental Statement of the Case
 
In March 2013, the Board remanded the case for further development, including the issues of i) what evaluation is warranted for left ankle equinus from November 15, 1999 to May 4, 2009?; ii) what evaluation is warranted for right ankle equinus November 15, 1999 to May 4, 2009?; iii) what evaluation is warranted for thoracolumbar spine strain associated with psoriatic arthritis from June 16, 1998 to November 28, 2011?; and iv) what evaluation is warranted for cervical spine strain associated with psoriatic arthritis from June 16, 1998 to November 28, 2011?  A supplemental statement of the case was issued in May 2017 which addressed only the current evaluations assigned for these issues, and not whether higher ratings could be assigned for these earlier stages still on appeal.  These issues must therefore be remanded so that an appropriate supplemental statement can be issued by RO.  See 38 C.F.R. § 19.31(c) (2016); Stegall v. West, 11 Vet. App. 268 (1998);
 
Increased Rating Claims
 
In March 2013, the Board remanded the Veteran's increased rating claims, noting that when assessing the severity of a musculoskeletal disability at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
 
The November 2011 VA examiner had written, "It is currently believable the Veteran will experience additional limits of functional ability during flares..." and noted that psoriatic arthritis would contribute to an undefinable extent to additional limits of overall functional ability.  The examiner concluded, however, to determine the extent of any additional functional limitation would require evaluation at the date and time of an active flare-up, and to attempt to do so otherwise "is not feasible and would be pure speculation."  Because the Veteran's attorney had requested that VA attempt to examine the Veteran by a rheumatologist and during a period of a flare up, the Board remanded these issues in order to obtain a medical opinion from a rheumatologist regarding what the additional limitation of motion would be due to flare-ups.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (When there is a history of remission and reoccurrence of a condition, the Board is obligated to evaluate a condition during an active, rather than inactive phase.)
 
A medical opinion was obtained from a rheumatologist in October 2013.  The examiner discussed the Veteran's medical history at length and performed a physical examination of the appellant, writing that he was "flaring up everywhere but mostly in the ankles."  He later wrote that the Veteran had "psoriatic arthritis with mild flare-up because of interruption of (tumor necrosis factor) inhibitor treatment."  The examiner provided only general statements regarding the range of motion of the Veteran's joints, and not any actual measurements of the range of motion or statements of how the range of motion was affected by flare-ups or by pain, weakness, and fatigability.  DeLuca, 8 Vet. App. at 206.
 
The March 2013 Board remand also noted that the Veteran was separately service-connected for right and left foot psoriatic arthritis affecting the metatarsophalangeal joints, and for left foot plantar fasciitis with hallux valgus deformity.  Because Diagnostic Code 5284, which evaluates foot injuries, may involve limitation of foot motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45 (2016), the Board found that a medical opinion was needed to address whether pain or flare-ups causing additional limitation of motion which resulted in symptoms equivalent to a moderately severe or severe foot injury.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56703, 56704 (Oct. 22, 1998).  The October 2013 VA examiner wrote only that the Veteran's plantar fasciitis and feet pain, including hallux valgus, were likely symptoms and signs of psoriatic arthritis, but he did not specifically address the severity of the Veteran's foot disorders.
 
The Board finds that all increased rating claims must be remanded in order to obtain a new, more thorough VA examination which includes range of motion testing and adequate discussion of functional limitations caused by flare-ups, pain, weakness, incoordination, and fatigability.
 
Psoriatic arthritis of the hips
 
The Veteran also claims entitlement to service connection for  psoriatic arthritis of each hip.  At a June 2010 VA examination, the Veteran indicated that he had pain, stiffness, weakness, and incoordination of the hips, with right lateral thigh numbness.  On examination, findings were essentially normal with regard to the hips.  After examining the Veteran and reviewing the claims file, the examiner noted, "Negative hip exam - no findings today.  No diagnosis for the hips at this time."  
 
Although there was no diagnosis with regard to the hips following the June 2010 VA examination, abnormalities were indicated on a February 2004 VA X-ray report.  Initially, the report indicated that there was a one centimeter lucent lesion within the left femoral head with sclerotic margins with a benign appearance and that X-rays were otherwise normal.  In an addendum/correction, the radiologist wrote, "In retrospect, there is sclerosis at the superior aspect of the right sacroiliac joint, involving both the sacrum and ilium."  The Veteran has contended that these findings were indicative of psoriatic arthritis.  
 
Although an examination was held with a VA rheumatologist in October 2013, the examiner did not address the question of whether the Veteran has a current bilateral hip disability that is caused or aggravated by his service-connected psoriatic arthritis.  This issue is therefore remanded to obtain a VA examination and opinion addressing this question.
 
Bilateral Tarsal Tunnel Syndrome
 
The Veteran also contends that he has bilateral tarsal tunnel syndrome in the lower extremities that is caused or aggravated by psoriatic arthritis.  In January 1999, the Veteran's physician wrote that there were findings that were consistent with bilateral tarsal tunnel syndrome, but he also noted that they could also indicate mild peripheral neuropathy.  In September 2008, a VA physician noted the Veteran's diagnoses, which included a history of previous neuropathy/tarsal tunnel syndrome, and possible lumbar radiculopathy.  The June 2010 VA examiner noted an October 2003 finding that the Veteran did not meet the criteria for a diagnosis of tarsal tunnel syndrome and did not find a diagnosis of tarsal tunnel syndrome. 
 
A VA medical opinion was obtained in October 2013, and the examiner reviewed and discussed the Veteran's medical records and wrote that "patients with psoriatic arthritis easily develop( ) tarsal tunnel because of swelling and inflammation," but that he could not deduce that the Veteran definitely had this disorder in 1998.  He wrote that while the Veteran did get a diagnosis of tarsal tunnel syndrome, neuropathy, radiculopathy, and demyelinating disease in 1998, he had not had any recurrence since that time, and was then thought to have more of a neuropathy by his neurosurgery and neurology treatment providers.  No tarsal tunnel syndrome had been described since then.
 
The Veteran's attorney argues that the appellant's bilateral tarsal tunnel syndrome is a type of peripheral nerve entrapment that has also been diagnosed as bilateral peripheral neuropathy.  The Board therefore finds that the October 2013 is inadequate, as it does indicate that the Veteran's symptoms, first diagnosed as tarsal tunnel syndrome, were actually attributable to neuropathy, but did not provide an opinion addressing the etiology of that neuropathy or its possible relationship to the Veteran's service-connected disabilities.  These issues are remanded for a new VA examination and opinion.
 
Lastly, the Board notes that the most recent notice sent to the Veteran was returned as undeliverable, and the address listed for the Veteran in the Veterans Appeals Control and Locator System (VACOLS) does not match the address currently utilized by the VA Medical Centers.  The AOJ should therefore attempt to clarify the Veteran's current contact information and to resend him any VA correspondence that was sent to an incorrect address.
 
Accordingly, the case is REMANDED for the following action:
 
1. Verify the Veteran's mailing address and resend any VA correspondence that was sent to an incorrect address.  Action to update any outdated information in VACOLS must be undertaken.
 
2. Obtain all outstanding, pertinent VA treatment records dating since June 2017.  If any records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his attorney of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. After completing directives number one and two, schedule the Veteran for a VA neurological examination to address the nature and etiology of any tarsal tunnel syndrome and any diagnosed peripheral neuropathy.  A VA neurologist  should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The neurologist  should then address the following:
 
a) What current diagnoses are warranted relative to any lower extremity neurological disorder?  Does the Veteran have, or has he had at any time since June 1998, tarsal tunnel syndrome, peripheral nerve entrapment, or peripheral neuropathy?
 
b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed lower extremity neurological disorder was incurred in or aggravated by the Veteran's active duty service, including due to inservice shin splints?
 
c) Is it at least as likely as not that any diagnosed lower extremity neurological disorder was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected psoriatic arthritis?
 
All opinions expressed must be accompanied by a complete and full written rationale consistent with the evidence in the claims file and with sound medical principles.
 
4. After completing directives number one and two, also schedule the Veteran for a VA examination with a rheumatologist to address the nature and severity of all joint disorders and any and all manifestations of the claimant's psoriatic arthritis.  The rheumatologist should review the claims file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  The rheumatologist should then address the following:
 
a) Does the Veteran currently have, or has he had at any time since 1998, psoriatic arthritis of either hip?  If no current diagnosis is found, discuss the Veteran's reports of having pain, stiffness, weakness, and incoordination of the hips, and the February 2004 X-ray report which showed a lesion on the left femoral head and which was noted to have sclerosis at the superior aspect of the right sacroiliac joint.
 
b) For any right or left hip diagnosis found, i) is the disorder a symptom of the Veteran's service-connected psoriatic arthritis?; or ii) is the disorder at least as likely as not caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected psoriatic arthritis?
 
c) Conduct all appropriate range of motion testing of the cervical spine, thoracolumbar spine, ankles, shoulders, feet, elbows, and wrists.  The rheumatologist must indicate whether pain, excess fatigability, incoordination, or weakness further limit function.  If feasible, these determinations should be expressed in terms of additional range of motion loss.
 
For each joint the rheumatologist is to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, range of motion measurements of the opposite joints.  If the rheumatologist is unable to conduct the required testing or concludes that the required testing is not possible or necessary in this case, he or she should clearly explain why that is so.
 
d) All range of motion testing must specifically address the amount of additional limitation that would be caused by the flare-ups as described by the Veteran and which were acknowledged by the November 2011 VA examiner.  The rheumatologist is expected to offer an opinion notwithstanding the lack of actual observance of the Veteran's flare-ups, based on the medical evidence available. 
 
e) Regarding the Veteran's foot disabilities, can symptoms associated with left foot psoriatic arthritis affecting metatarsophalangeal joints be distinguished from symptoms due to left foot plantar fasciitis with hallux valgus deformity?  If so, please so distinguish.  If not, please explain why they cannot be so distinguished.
 
During a period of flare-up, would the Veteran's right or left foot psoriatic arthritis be manifested by pathology that could be characterized as moderately severe or severe?  
 
All opinions expressed must be accompanied by a complete and full written rationale consistent with the evidence in the claims file and with sound medical principles.
 
5. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6. Thereafter, readjudicate all the issues.  If any benefit sought is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




